Citation Nr: 1742661	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a bilateral hearing loss disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was notified of this rating decision in June 2011.

The Veteran testified before a Decision Review Officer (DRO) in December 2013 regarding this appeal.  In May 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  Copies of these hearing transcripts are of record and have been reviewed.  

After the May 2017 hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  In an unappealed June 1991 rating decision, the RO denied the Veteran's initial service connection claim for a bilateral hearing loss disability.  

2.  The new evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for a bilateral hearing loss disability.  

3.  The Veteran's bilateral hearing loss disability was incurred in active service. 





CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2016).

2.  Evidence received since the last final decision is new and material and the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria to establish service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of reopening the service connection claim and award of service connection for bilateral hearing loss, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VLJ, during the May 2017 Board hearing, was in compliance with her duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under 38 C.F.R. § 3.103(c)(2) (2016).


II.  Petition to Reopen Service Connection claim for Bilateral Hearing Loss

The Veteran seeks to reopen a previously denied service connection claim for bilateral hearing loss.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 
38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

In this case, a June 1991 rating decision denied the Veteran's initial service connection claim for bilateral hearing loss.  The record at that time included the Veteran's service treatment records, VA treatment records, and private treatment records.  The June 1991 rating decision denied service connection because the evidence failed to show that hearing loss was related to active service.  The Veteran submitted a timely notice of disagreement in June 1991.  The RO provided a statement of the case to him, but he did not perfect a substantive appeal to the Board within the requisite time period.  Under VA regulations, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  Thus, the June 1991 rating decision became final in June 1992.

In August 2010, the Veteran sought to reopen the claim to entitlement for bilateral hearing loss, and the RO granted his request in a May 2011 rating decision, finding that new and material evidence had been received; the service connection claim however was denied on the merits.  Ultimately, the Veteran filed a January 2014 substantive appeal, via a VA Form 9, and this appeal ensued.  

Regardless of the RO's reopening of the claim however, because the record contains a previously denied service connection claim for the bilateral hearing loss, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson, 265 F.3d at 1369; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

On review, the Board finds that new and material evidence has been received since the adjudication of the final rating decision.  The Veteran submitted July 2010 and January 2014 private treatment records showing bilateral sensorineural hearing loss and provided corresponding medical opinions relating the bilateral hearing loss to active service.  This evidence is new as it was not previously submitted to agency decision makers.  This evidence is also material because it relates to the unestablished element of a nexus to active service.  This newly received evidence, when presumed credible for the purpose of analyzing new and material evidence, therefore raises a reasonable possibility of substantiating the claim, and the claim must be reopened.

III. Pertinent Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a), including sensorineural hearing loss, are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV. Bilateral Hearing Loss Analysis 

At the outset, the Board finds that the Veteran is currently diagnosed with bilateral sensorineural hearing loss.  See March 2011 VA examination and audiogram and July 2010 and January 2014 private treatment records and audiograms.  He therefore has a current disability.

The Veteran is currently in receipt of service-connection for tinnitus related to his noise exposure that he incurred during service as a carrier repairman.  See May 2011 rating decision.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

With regard to etiology, a March 2011 VA examiner determined that the Veteran's hearing loss is less likely related to his military noise exposure because there was no hearing loss noted during active service or at discharge from active service, despite the negative shift in hearing threshold evidenced during service and the Veteran's reports of seeking treatment for hearing loss during service at the dispensary.  Nonetheless, the Board finds the 2011 VA opinion inadequate because it was improperly based on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, the VA audiologist did not address the Veteran's competent and credible reports of experiencing difficulty hearing beginning in service and continuing since service or the Veteran's reports that the physician at his discharge examination told him he failed the hearing test twice but recorded incorrect passing scores so his discharge would not be delayed.  See December 2013 DRO hearing transcript and August 2013 statement.  For these reasons, the March 2011 VA opinion is inadequate and is of little to no probative value.

Nonetheless, the record contains additional etiology opinions.  In this regard, the Veteran provided two medical opinions from J.R.T., M.A., CCC-A, dated July 2010 and January 2014, and corresponding audiograms.  The private audiologist opined in the July 2010 medical opinion that the Veteran's hearing loss was more likely than not due to military noise exposure.  However, this opinion does not contain a rationale to support the audiologist's conclusion and did not identify the type of speech discrimination test used during the examination.  See 38 C.F.R. § 3.385.  This opinion alone is of low probative value.  

However, the Veteran submitted a second private medical opinion dated January 2014 from J.R.T., M.A., CCC-A., indicating that the Maryland CNC speech discrimination test was used during audiometric testing.  This audiologist interviewed the Veteran, reviewed his medical history, and considered the Veteran's credible reports of onset and history of hearing loss.  The second opinion contained a rationale to support the positive etiology opinion found in both the July 2010 and January 2014 audiological examinations.  The audiologist reiterated that the Veteran's bilateral sensorineural hearing loss likely had onset in service.  Together, these private medical opinions considered the Veteran's contentions and provided an adequate rationale to support the audiologist's final conclusion.  The Board finds that the July 2010 and January 2014 private medical opinions are consistent, and when read together, are highly probative.  Thus, the Board assigns them great probative weight.  

In addition to these probative private medical opinions, the Veteran, as a layperson, is competent to report a decline in his hearing acuity both during and ever since his service, and the Board does not doubt the credibility of his statements.  

Given the current medical diagnosis of bilateral hearing loss disability, his in-service acoustic trauma, his lay reports, and the highly probative private examination and etiology opinions, the Board concludes that the Veteran's hearing loss started in service.  Accordingly, service connection for a bilateral hearing loss disability is granted.

ORDER

New and material evidence has been received; therefore, the service connection claim for bilateral hearing loss is reopened.

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


